Per Curiam.

On the pleadings there is an issue raised as to the effect of the oral agreement. Whether the rule enunciated by this court in Cohen v. Bartgis Bros. Co. (264 App. Div. 260) and affirmed in the Court of Appeals (289 N. Y. 846) is applicable to the facts in this case can best be determined upon a trial. (Jacobson v. Jacobson, 268 App. Div. 770.)
Moreover, it would appear that the .first cause of action is for compensation for services rendered by plaintiff at defendant’s request as to a specific order of 1,000,000 writing tablets. The Statute of Frauds would be insufficient as a defense to this claim. The motion of defendant for judgment on the .pleadings was properly denied.
The order should accordingly be affirmed, with $20 costs and disbursements.
Martin, P. J., Dore, Cohn, Callahan and Peek, JJ., concur.
Order unanimously affirmed, with $20 costs and disbursements. [See 270 App. Div. 753.]